Bontan Corporation Inc. Consolidated Financial Statements For the Three and Six Months Ended September 30, 2008 and 2007 (Canadian Dollars) (UNAUDITED – see Notice to Reader dated November 20, 2008) Index Notice to Reader issued by the Management 2 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Consolidated Statement of Shareholders’ Equity 6 Consolidated Statement of Comprehensive Loss and Accumulated Other Comprehensive Loss 7 Notes to Consolidated Financial Statements 8-20 BONTAN CORPORATION INC. NOTICE TO READER OF THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying consolidated financial statements for Bontan Corporation Inc. for the three and six months ended September 30, 2008 have been prepared by management in accordance with Canadian generally accepted accounting principles, consistently applied. These consolidated financial statements have not been reviewed by the auditors of the Company. These financial statements are presented on the accrual basis of accounting.
